Citation Nr: 0709833	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  03-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel








INTRODUCTION

The veteran served on active military duty from November 1967 
to June 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board denied the claim on appeal by a March 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an October 2006 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.  An October 25, 2006 letter 
was sent to the veteran and his representative in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  No response was 
received from the veteran or his representative.  


FINDINGS OF FACT

1.  Service connection for post traumatic stress disorder 
(PTSD) was denied by an unappealed June 1988 rating decision.  
Unappealed December 1988 and August 1989 rating decisions 
also denied service connection for PTSD.

2.  Evidence associated with the claims file since the 
unappealed August 1989 rating decision is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for PTSD. 

3.  The evidence of record does not show credible supporting 
evidence that the claimed inservice stressors occurred.




CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an August 2002 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Kent v. Nicholson, 20 Vet. 
App. 1, 9 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Although the letter did not notify the veteran 
of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for PTSD.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 
Vet. App. 473.


In a June 1988 rating decision, the RO denied service 
connection for PTSD because PTSD was not shown.  By a 
December 1988 rating decision, the RO again denied service 
connection because PTSD was not shown.  The veteran filed a 
notice of disagreement.  By an August 1989 rating decision 
and September 1989 statement of the case, the RO denied 
service connection for PTSD because the veteran's alleged 
stressors were unverified.  The veteran did not file a 
substantive appeal.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2006).  In March 1997, the veteran filed a claim 
to reopen the issue of entitlement to service connection for 
PTSD.  The RO did not respond to the claim.  In July 2002, 
the veteran filed another claim to reopen the issue of 
entitlement to service connection for PTSD.  The RO did not 
address the issue of new and material evidence in the October 
2002 rating decision; it denied service connection for PTSD 
due to unverified stressors.  Accordingly, in that rating 
decision, the RO implicitly found new and material evidence 
to reopen the claim.

Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the August 1989 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the August 1989 rating 
decision included service medical records, which were 
negative for PTSD.  Service personnel records noted service 
in Korea and that the veteran's military occupational 
specialties were field rifleman or radioman.  The veteran was 
awarded the Good Conduct Medal, the National Defense Service 
Medal, and the Armed Forces Expeditionary Medal.  A January 
1985 private medical record found no mental disorder.  An 
April 1988 lay statement from the veteran's parents noted 
that the veteran was a changed person upon his return from 
Korea, such that he did not talk much, had trouble 
concentrating, had a short temper, lost interest in his 
friends, and didn't sleep well.  Also of record were February 
and March 1988 VA records that diagnosed dysthmia and severe 
major depression, February 1988 to August 1988 VA records 
that demonstrated treatment in the mental health clinic, and 
a July 1988 record that assessed PTSD, based on intrusive 
thoughts due to traumatic non-combat events.  

In a September 1988 VA examination, the veteran reported the 
following stressors:  soldiers killed at the Demilitarized 
Zone (DMZ) while he was there, and while driving through 
Korean villages, civilians pushed themselves in front of the 
jeep to be run over so they could get money from the US 
government.  The diagnosis was PTSD and depression.  In 
another September 1988 VA examination, the veteran alleged 
the same two stressors.  The examiner diagnosed adjustment 
disorder with mixed disturbance of mood.  In a February 1989 
letter from a VA physician, the diagnosis was PTSD, based on 
three alleged inservice stressors:  soldier deaths along the 
DMZ, civilians stepping in front of US soldiers' jeeps, and a 
sergeant stepping on a landmine.  In an April 1989 lay 
statement, the veteran alleged the following stressors:  
soldier deaths along the DMZ, civilians stepping in front of 
US soldiers' jeeps, a sergeant stabbed to death, and 
dismembered Korean personnel.  The veteran provided names of 
two soldiers who had been killed at the DMZ and the name of 
the sergeant who stepped on the land mine.  In a May 1989 VA 
examination, the veteran alleged the DMZ and jeep incident 
stressors.  The diagnosis was PTSD with depression.

Evidence of record submitted since the August 1989 rating 
decision included additional service personnel records.  VA 
medical records from April, June, and October 2001 diagnosed 
dysthymic disorder, rule out PTSD, chronic.  November 2001, 
December 2001, January 2002, April 2002, May 2002, and July 
2002 VA records diagnosed PTSD and recurrent major depressive 
disorder.  An August 2002 statement from the veteran's 
representative indicated the alleged stressors were seeing a 
child run over while traveling in Korea and doing guard duty 
at the DMZ as a radioman from 1968 to 1969.  September 2002 
and June 2003 VA records diagnosed PTSD.  At the October 2003 
RO hearing, the veteran testified regarding the alleged 
stressors that occurred while in the 1st and 31st infantry 
units.  He stated that a sergeant was injured when he stepped 
on a land mine, in early winter 1968, possibly September or 
October 1968, and that two soldiers were killed in the 
foxholes at the DMZ.  An April 2004 letter from a VA 
physician noted that the veteran's claimed stressors since 
1988 had remained constant.  The veteran was being treated 
for PTSD.  In April 2004, the veteran submitted newspaper 
articles regarding incidents along the DMZ.  July 2004 lay 
statements from the veteran's son, daughter, and daughter in 
law described the veteran's symptoms.  

The newly submitted evidence, which includes approximate 
dates of one of the veteran's alleged stressors, is new 
because it was not previously submitted to VA decisionmakers.  
The evidence also bears directly upon the specific matter 
under consideration because it relates to the veteran's 
stressors.  The evidence is not cumulative because the 
veteran had not previously provided any dates.  Moreover, the 
evidence is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the new 
and material evidence was submitted and the claim for 
entitlement to service connection for PTSD is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for bilateral 
hearing loss without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16- 
92, 57 Fed. Reg. 49,747 (1992).  As such, the Board is not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of 
PTSD must conform to the criteria of Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125.  

The evidence necessary to establish the incurrence of an 
inservice stressor to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); see also Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If the veteran did not, however, engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  Cohen, 10 
Vet. App. at 142.

Here, the veteran does not allege, and the evidence does not 
show, that the veteran was engaged in combat with the enemy.  
Moreover, the alleged stressors are not related to combat.  
Accordingly, service records or other corroborative evidence 
must that substantiate or verify the occurrence of the 
claimed stressors.  Cohen, 10 Vet. App. at 147.  But there is 
no such corroborating evidence as the only evidence of record 
regarding the alleged stressors is the veteran's testimony.  
The RO conducted a search of all injuries and casualties 
along the DMZ for the time period for which the veteran was 
at the DMZ.  No injuries or casualties that matched the 
veteran's alleged stressors were found.  Accordingly, the 
stressors are not verified, and service connection for PTSD 
is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for entitlement to service connection for 
PTSD is granted; the claim is granted to this extent only.

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


